Citation Nr: 1119860	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for service-connected cognitive disorder, not otherwise specified, secondary to brain trauma, on a schedular and extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2007 rating decision, the RO granted an increased evaluation of 30 percent for a cognitive disorder, not otherwise specified, secondary to brain trauma, effective January 2005.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's cognitive disorder, not otherwise specified, secondary to brain trauma is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

2.  The Veteran did not score higher than a "1" for any applicable facet pertaining to residuals of a traumatic brain injury. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a cognitive disorder, not otherwise specified, secondary to brain trauma, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, 4.130, Diagnostic Codes 8045 (effective October 23, 2008), 9304, 9327 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2005 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent post service medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, as are post-service private records, VA examination, and treatment records.  The Veteran has been afforded VA examinations pertinent to the issue on appeal.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  The Veteran has also not indicated any intention to provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 30 Percent for Service-Connected Cognitive Disorder, Not Otherwise Specified, Secondary to Brain Trauma

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran sustained a gunshot wound to the head during service.  The Veteran was granted service connection for chronic brain syndrome due to brain trauma in a July 1966 rating decision, at which time a 100 percent rating was assigned, effective May 1966 for chronic brain syndrome, homonymous hemianopsia, and skull defect.  In a November 1966 rating decision, the Veteran's service-connected disabilities were separated, and he was assigned a 30 percent rating, effective November 1966, for chronic brain syndrome, secondary to brain trauma.  In an October 1971 rating decision, the Veteran's disability rating was decreased to 10 percent for chronic brain syndrome.  In January 2005, the Veteran requested an increase, but was denied in an April 2005 rating decision, at which time his disability was renamed as a cognitive disorder, not otherwise specified, secondary to brain trauma.  In a March 2007 rating decision, the Veteran's disability rating was increased to 30 percent, effective January 2005.

The protocol for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Evaluation assigned is based upon the highest level of severity for any facet, where 0 is equal to 0 percent; 1 is equal to 10 percent; 2 is equal to 40 percent; and 3 is equal to 70 percent. 

Under the previous regulations, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  This Diagnostic Code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

The Board believes that it is proper to also consider the rating criteria for organic mental disorder, other, Diagnostic Code 9327, as it has the potential to provide a higher rating for the Veteran's symptoms.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9327, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is currently rated 30 percent disabled under Diagnostic Code 9327.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9327.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in March 2005.  The examiner stated that the Veteran noticed slowness in his thinking over the years, which interfered with the speed of his ability to work but not the overall quality.  The Veteran stated he was not in treatment for any mental disorder but that he had a little anxiety and that his biggest problem was that he does not think quickly.  Examination revealed the Veteran was well groomed with good hygiene.  There was no gross impairment of thought process or communication, but the Veteran stated he was not good at explaining things and was not very fluent in terms of communication.  There was no evidence of psychosis and he denied any experiences such as hallucinations, suicidal or homicidal thoughts ideations, or plans.  His affect was variable to content after some initial anxiety and his mood was within normal limits.  The Veteran was oriented to person, time, and place.  He could recall two out of three objects after several minutes, indicating mild short-term memory impairment.  His long-term memory was intact.  The Veteran denied obsessive or ritualistic behavior.  The rate and flow of his speech was slow and deliberate with occasional pauses in speech.  He had no complaints of sleep impairment.  The Veteran was diagnosed with cognitive disorder, not otherwise specified and a global assessment of functioning (GAF) score of 70 was assigned.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 70 indicates some mild symptoms but generally functioning pretty well.  The examiner stated that the Veteran does not meet a diagnosis for dementia secondary to traumatic brain injury as his cognitive dysfunction is limited to slower thinking and retrieval of memory, but he has compensated for this by being more thorough and perfectionistic.

The Veteran was afforded a VA examination in February 2007.  The Veteran reported varying frequency of symptoms of visual blurring or inability to receive a visual image at time for a few seconds.  He also reported cognitive slowing.  The examiner noted that the Veteran' speech was at a slightly slowed rate.  The Veteran could perform serial sevens but made one mistake on spelling "world" backwards, suggesting some slight deficits in concentration.  He also had some difficulty on the third digit backwards on a series of five digits.  There was no noted inappropriate behavior, no panic attacks, homicidal or suicidal thoughts and he had good impulse control.  The Veteran was able to maintain minimum personal hygiene.  A GAF of 65 was assigned, indicating some mild symptoms.  The examiner stated that the Veteran reported reduced speed in managing tasks in the past, when he was employed, but he was a reliable employee working for 27 years as a draftsman.  The examiner stated that currently the Veteran had meaningful relationships with others and was busy with volunteer work.

The Veteran was afforded a VA examination in April 2010.  The Veteran denied experiencing depression, anxiety, or mania.  He reported that he has been married for 37 years, that his marriage is good and that he has many friends.  Examination revealed the Veteran was clean, neatly groomed, appropriately dressed and his speech, psychomotor activity, attitude, affect, and mood were normal.  His attention was intact and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  The Veteran had no delusions or hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair with no episodes of violence.  There were no problems with activities of daily living noted.  His remote, recent, and immediate memory were normal.  Psychological testing revealed the Veteran's performance was within one standard deviation for his age range, which was not suggestive of a significantly impaired executive functioning.  A GAF of 70 was assigned.  The examiner stated that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  The examiner stated the Veteran did not meet the criteria for multi-infarct dementia.

The Board finds that the current 30 percent rating adequately compensates the Veteran's disability.  Although the Veteran experiences some slight memory loss and slowness in cognitive process, it is not severe enough to produce occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  These symptoms were not demonstrated in any of the medical evidence of record.

As stated previously, the Veteran's main complaints in regard to his cognitive disorder are slowness of thought and mild memory loss.  The Board notes that the Veteran is capable of testifying as to observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, VA examination records also provide evidence the Veteran suffers from slight memory loss and a decrease in cognitive function.  However, the Veteran's symptoms are not severe enough to warrant an increase to 50 percent, based on Diagnostic Code 9327.  

The Board has also considered whether the Veteran would be entitled to a rating higher than 30 percent under the new regulations for TBI injuries, effective October 2008. 

The Veteran was afforded a TBI injury VA examination in April 2010.  It was noted that the Veteran had a gunshot wound to the right parietal region that went right through, and he underwent two brain surgeries.  The Veteran had no history of headaches, dizziness or vertigo, seizures, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, psychiatric symptoms, other cognitive symptoms, bowel problems, bladder problems, erectile dysfunction, hearing loss or tinnitus, hypersensitivity to light, or sound, decreased sense of taste or smell, endocrine dysfunction or cranial nerve dysfunction.  The Veteran reported poor balance since his injury but was ambulatory with no assistive devices.  The Veteran reported a history of moderate memory impairment and being more irritable with age.  His left vision is gone and his speech is slurred a little.  The Veteran noted that he has had problems with his short-term memory since his injury and that his thoughts are much slower but he gets things done.  Upon examination, the examiner stated the Veteran had a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items, but without objective evidence on testing.  Therefore, the Veteran received a "1" for the category of memory, attention, concentration, and executive functions.

The Veteran's judgment was noted to be normal, social interaction was noted to be normal, he was always oriented to person, time, place and situation, his motor activity was normal, and his visual spatial orientation was normal.  The examiner also noted that the Veteran did not have subjective symptoms that interfered with work, instrumental activities of daily living, or work, family or other close relationships.  The examiner also stated that the Veteran has one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language and his consciousness was normal.  Therefore, the Veteran receives a "0" for the categories of judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness. 

The evaluation assigned for residuals of a traumatic brain injury is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The Board finds the Veteran would be entitled to a 10 percent rating, based upon the highest severity level of "1" which was assigned for memory, attention, concentration, and executive functions.  Such a rating would be lower than the current 30 percent rating under Diagnostic Code 9327.  The next highest rating available of 40 percent is not warranted, as the Veteran did not score a "2" in any of the applicable facets.  Therefore, the Veteran will continue to be rated under Diagnostic Code 9327, to entitle him to the highest rating appropriate for his symptoms.  

The Board has considered whether any other applicable Diagnostic Codes could result in a higher rating, but the Board finds that a 30 percent rating is the highest appropriate rating available to evaluate the Veteran's disability.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected cognitive disorder is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  The April 2010 VA examiner stated that the Veteran's TBI should not preclude physical or sedentary employment.  Additionally, the Board notes that the Veteran is currently in receipt of a total disability rating based on individual unemployability (TDIU) based on his visual disability, skull defect, and residuals of a gunshot wound.

In short, there is nothing in the record to indicate that this service-connected disability on appeal, by itself, causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 30 percent for service-connected cognitive disorder, not otherwise specified, secondary to brain trauma, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


